Citation Nr: 0336425	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-16 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim to establish basic eligibility for Department 
of Veterans Affairs (VA) nonservice-connected death pension 
benefits.  


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant's spouse died in October 1979.  He did not have 
recognized qualifying service with the United States Armed 
Forces.  
In February 2001 the Board denied basic eligibility to 
nonservice-connected death pension benefits.  

The appellant filed a Motion for Reconsideration of the 
Board's February 2001 decision.  The Board received this in 
June 2001.  In July 2001 the Board denied the Motion for 
Reconsideration.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 determination by the VA Regional 
Office (RO) in Manila, Philippines.  The RO determined that 
new and material evidence had not been submitted to reopen a 
claim to establish basic eligibility for VA nonservice-
connected death pension benefits.


FINDINGS OF FACT

1.  In February 2001 the Board denied basic eligibility to 
nonservice-connected death pension benefits.  

2.  Evidence submitted since the February 2001 Board decision 
is: not new; cumulative or redundant of the evidence of 
record at the time of the prior final denial of the claim 
sought to be reopened; or, does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence submitted since the February 2001 decision, wherein 
the Board denied basic eligibility to VA nonservice-connected 
death pension benefits, is not new and material and the 
appellant's claim is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Board denied basic eligibility to VA nonservice-connected 
death pension benefits in a February 2001 decision.  The 
evidence of record at the time of the Board decision is set 
out below.  

The evidence includes a copy of a September 1950 application 
for service connection for pulmonary tuberculosis, which was 
completed and submitted by appellant's spouse.  He listed his 
last name as "Guerzon," but signed the application form 
"Guerzo."  He reported serving on active duty from August 
1941 to May 1946 with the Medical Attachment, 22nd Infantry 
Regiment, 21st Division, Philippine Army.  He listed his 
serial number as "166693."  

In September 1950 the RO submitted a Request For Army 
Information, VA Form 3101, to the service department for 
certification of his active service.  

In November 1950, the United States Department of the Army 
certified that the appellant's spouse had no recognized 
guerrilla service, nor was he a member of the Philippine 
Commonwealth Army in the service of the United States Armed 
Forces.  

In December 1950 the RO notified appellant's spouse that his 
claim was denied because the Department of the Army certified 
that he was not a member of the Philippine Commonwealth Army 
inducted into the service of the Armed Forces of the United 
States, or that he had any recognized guerrilla service.  

The appellant filed her claim for VA nonservice-connected 
death pension benefits in May 1999.  She included evidence 
showing she and her spouse were married.  

She included the same service information that had previously 
been considered.  She stated that there had been confusion in 
certifying her spouse's service in the United States Armed 
Forces for the Far East (USAFFE) because his family name had 
been previously listed as "Guerzon" when the actual correct 
spelling was "Guerzo."  She submitted evidence supporting 
this allegation.  She also submitted multiple certifications 
from the Office of the Adjutant General of the Armed Forces 
of the Philippines, a Mobilization Order, a Discharge 
Certificate from the Philippine Commonwealth Army and an 
approved request for death pension issued by the Philippine 
Veterans Affairs Office.  

These documents indicate that he had served on active duty 
from August 1941 to May 1946 with the Medical Attachment or 
Company, 22nd Infantry Regiment, 21st Division, Philippine 
Army, and that he had been inducted into the USAFFE on 
September 1, 1941.  These documents listed his serial number 
as "166693."  The Philippine service department documents 
also listed his surname as "Guerzon."  The Mobilization 
Order listed his surname as "Guerzo."  

The RO notified appellant of the prior negative certification 
of active service in July 1999.  

The appellant filed an application for VA nonservice-
connected death benefits in August 1999.  She included 
documents with the same service information and surname 
information.  She also included a death certificate showing 
her spouse died in October 1997.  

The RO denied her claim in September 1999 and she appealed.  

At a personal hearing appellant testified that she had 
obtained sufficient proof from the National Personnel Records 
Center that her former spouse had been a veteran of World War 
II.  Transcript, p. 1 (Feb. 2000).  

She submitted a copy of an Affidavit for Philippine Army 
Personnel.  She testified that this showed her former 
spouse's surname was listed as "Guerzon" but he was 
actually using the surname "Guerzo."  Tr., p. 2.  

In February 2000 the RO submitted another Request For Army 
Information, VA Form 3101, to the service department in an 
attempt to verify whether her former spouse had recognized 
guerrilla service or was a member of the Philippine 
Commonwealth Army in the service of the United States Armed 
Forces.  The RO specifically requested the service department 
to recertify based on the surname having been spelled 
"Guerzon" and "Guerson."  

In March 2000, the United States Army Reserve Personnel 
Center of the National Personnel Records Center again 
certified that the appellant's former spouse had no service 
as a member of the Philippine Commonwealth Army or recognized 
guerrillas in the service of the United States Armed Forces.  

The appellant filed another application for VA nonservice-
connected death pension benefits in October 2000.  
She included duplicate copies of documents previously 
submitted.  She contended the same basic service information.  

In February 2001 the Board denied basic eligibility to VA 
nonservice-connected death pension benefits.  The Board held 
that, based on the information provided, the United States 
Department of the Army certified that the appellant's former 
spouse had no service as a member of the Philippine 
Commonwealth Army or recognized guerrillas in the service of 
the United States Armed Forces.  The Board held that the 
certifications submitted by the appellant were prepared and 
issued by Philippine agencies and could not be accepted as 
proof of military service with the United States Armed 
Forces.  

The Board held that appellant had failed to submit valid 
evidence to prove that her former spouse had qualifying 
service with the United States Armed Forces and VA was bound 
by previous certifications of the Department of the Army 
which reveal that her former spouse did not have service as a 
member of the Philippine Commonwealth Army or recognized 
guerrillas in the service of the United States Armed Forces.  

The evidence added to the record since the Board's February 
2001 decision includes, duplicate copies of appellant's 
marriage contract and her former spouse's death certificate, 
duplicate copies of affidavits, duplicate copies service 
department records issued by the Philippine Army and the 
Commonwealth of the Philippines, copies of additional 
affidavits, original letters to the appellant from her former 
spouse and statements of the appellant in support of her 
claim.  


Criteria

A claim disallowed by the Board may not be reopened on the 
same factual basis.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2003).  

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1105 (2003).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).



A claim will be reopened and reviewed if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  

This change in the law is applicable in this case because the 
appellant's claim was filed after August 29, 2001, the 
effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 
(August 29, 2001).  

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
with respect to the submission of new and material evidence 
for eligibility to VA death benefits.  

In April 2002, the RO notified appellant the reason why the 
claim had previously been denied.  The RO notified her what 
she need to do in order to substantiate her claim.  The RO 
also notified her that if the information previously 
furnished to the Army for verification was incorrect, then 
appellant should provide the corrected information and the RO 
would again attempt to verify her former spouse's active 
service.  The RO again notified appellant of the above by 
letter dated in July 2002.  The RO notified appellant of the 
enactment of the VCAA in the September 2002 statement of the 
case.  

In doing so, the RO satisfied the VCAA requirement that VA 
notify appellant that she needed to provide additional 
service information to substantiate her claim to reopen and 
that VA would attempt to verify her former spouse's service 
as a member of the Philippine Commonwealth Army or recognized 
guerrillas in the service of the United States Armed Forces.  
38 C.F.R. § 5103(a) (West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In February 2000 the RO 
submitted another Request For Army Information, VA Form 3101, 
to the service department in an attempt to verify whether her 
former spouse had recognized guerrilla service or was a 
member of the Philippine Commonwealth Army in the service of 
the United States Armed Forces.  

This was based on the service information provided by 
appellant.  She has provided no different or other service 
information upon which another attempt could be made to 
verify her former spouse's service in the United States Armed 
Forces as a member of the Philippine Commonwealth Army, 
including recognized guerrilla service.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that findings by the United States service 
department "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

In this case there is no reasonable possibility that any 
further assistance would aid in substantiating appellant's 
claim.  See 38 U.S.C.A. § 5103A(a)(2); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) (holding that VA is not required 
to provide assistance pursuant to the VCAA where "no 
reasonable possibility exists that any further assistance 
would aid the appellant in substantiating her claim"); Smith 
v. Gober, 14 Vet. App. 227 (2000) (holding remand pursuant to 
VCAA not required when law is dispositive).  

In fact, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  VA 
will refrain from providing assistance in obtaining evidence 
for a claim if the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  

VA will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d) (2003).  

All relevant facts have been adequately developed and no 
further assistance to the appellant in developing the facts 
pertinent to her claim is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A (West 
2002).  


Materiality & Finality

The appellant seeks to reopen her claim to establish basic 
eligibility for VA nonservice-connected death pension 
benefits which the Board denied in February 2001.  

Again, new and material evidence must be presented to reopen 
a claim previously denied by the Board.  38 U.S.C.A. § 7104; 
38 C.F.R. § 3.156.

The evidence added to the record since the Board's February 
2001 decision includes, duplicate copies of appellant's 
marriage contract and her former spouse's death certificate, 
duplicate copies of affidavits, duplicate copies of service 
department records issued by the Philippine Army and the 
Commonwealth of the Philippines, copies of additional 
affidavits, original letters to the appellant from her former 
spouse and statements of the appellant in support of her 
claim.  

The duplicate copy of appellant's marriage contract is not 
new evidence.  The duplicate copy of her former spouse's 
death certificate is not new evidence.  The duplicate copies 
of affidavits are not new evidence.  Finally, the duplicate 
copies of service department records issued by the Philippine 
Army and the Commonwealth of the Philippines are not new 
evidence.  

This evidence was existing and of record at the time of the 
Board's February 2001 decision.  All this evidence was 
previously submitted to agency decision makers and considered 
in connection with the prior final denial.  Therefore, this 
evidence is not new.  38 C.F.R. § 3.156(a).  

The remaining evidence added to the record consists of 
statements of the appellant in support of her claim, copies 
of additional affidavits and original letters to the 
appellant from her former spouse.  The statements of the 
appellant continue to allege that her former spouse had 
qualifying active service and that his surname was spelled 
differently from his correct surname in the service personnel 
records.  The additional affidavits are from former comrades 
who attest to the fact that the appellant's former spouse had 
been inducted into the USAFEE on September 1, 1941.  Finally, 
the appellant submitted original letters sent to her by her 
spouse during his time in the service.  

This evidence is new to the extent that it is existing 
evidence not previously submitted to agency decision makers.  

This evidence is also material insofar as it relates to an 
unestablished fact necessary to substantiate the claim when 
considered with previous evidence of record.  It goes to the 
fact whether the former spouse had recognized guerrilla 
service or recognized service as a member of the Philippine 
Commonwealth Army in the service of the United States Armed 
Forces.  

However, this evidence is not new and material because it is 
cumulative or redundant of the evidence of record at the time 
of the prior final denial of the claim sought to be reopened, 
and this evidence does not does not raise a reasonable 
possibility of substantiating the claim.  

The evidence previously of record and considered in the prior 
final denial included the negative verification provided in 
November 1950.  The appellant's spouse is the one who 
provided his own service information.  In his September 1950 
application for service connection he reported serving on 
active duty from August 1941 to May 1946 with the Medical 
Attachment, 22nd Infantry Regiment, 21st Division, Philippine 
Army.  He listed his serial number as "166693."  

In September 1950 the RO specifically submitted a Request For 
Army Information, VA Form 3101, to the service department for 
certification of his active service.  The United States 
Department of the Army certified that the appellant's spouse 
had no recognized guerrilla service, nor was he a member of 
the Philippine Commonwealth Army in the service of the United 
States Armed Forces, based on the service information 
provided.  

In connection with the prior final decision the appellant 
provided the same basic service information that had 
previously been considered.  Her supporting documentation 
also indicate that he had served on active duty from August 
1941 to May 1946 with the Medical Attachment or Company, 22nd 
Infantry Regiment, 21st Division, Philippine Army, and that 
he had been inducted into the USAFFE on September 1, 1941.  
These documents listed his serial number as "166693."  

The Philippine service department documents also listed his 
surname as "Guerzon."  The Mobilization Order listed his 
surname as "Guerzo."  She stated that there had been 
confusion in certifying her spouse's service in the United 
States Armed Forces for the Far East (USAFFE) because his 
family name had been previously listed as "Guerzon" when 
the actual correct spelling was "Guerzo."  


The Board would note, in passing, that the service department 
certification request in 1950 included the fact that the 
purported veteran's name might be spelled "Guerzo" or 
"Guerzon."  

The RO notified appellant of the prior negative certification 
of active service in July 1999.  In any event, the RO 
submitted another Request For Army Information, VA Form 3101, 
to the service department in an attempt to verify whether her 
former spouse had recognized guerrilla service or was a 
member of the Philippine Commonwealth Army in the service of 
the United States Armed Forces.  The RO specifically 
requested the service department to recertify based on the 
surname having been spelled "Guerzon" and "Guerson."  

In March 2000, the United States Army Reserve Personnel 
Center of the National Personnel Records Center again 
certified that the appellant's former spouse had no service 
as a member of the Philippine Commonwealth Army or recognized 
guerrillas in the service of the United States Armed Forces.  

The new evidence submitted to reopen the claim, namely; 
appellant's statements, additional affidavits and letters, 
relate to the same fact that had previously been 
unsubstantiated on two occasions by the appropriate service 
department.  

That is, the appellant's former spouse had no recognized 
guerrilla service or was a member of the Philippine 
Commonwealth Army in the service of the United States Armed 
Forces, based on the service information provided.  
Therefore, this evidence does relate to an unestablished fact 
necessary to substantiate the claim when considered with 
previous evidence of record.  





However, it is the same service information previously 
provided and considered in connection with the prior final 
Board denial.  The statements of the appellant and the 
service information contained in the affidavits and the 
original letters from her former spouse are cumulative and 
redundant of the service information previously of record and 
considered in the prior final denial.  This evidence also 
does not raise a reasonable possibility of substantiating the 
claim, even presuming its credibility.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence 1) is a document issued by 
the service department or is a copy of an original document 
issued by a public custodian of records, who certifies that 
it is a true and exact copy of the document in the 
custodian's custody; and, 2) the document contains needed 
information as to length, time, and character of service; 
and, 3) in the opinion of the VA, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. 
§ 3.203 (2003).  

In this case, the new evidence statements do not raise a 
reasonable possibility of substantiating the claim because 
the service information contained therein cannot be accepted 
as evidence of verified or recognized service.  The new 
evidence does not meet the requirements of 38 C.F.R. 
§ 3.203(a) because these are not documents issued by the 
service department.  



It is also the same service information upon which the 
service department certified in November 1950 and March 2000 
that the appellant's spouse had no recognized guerrilla 
service nor was he a member of the Philippine Commonwealth 
Army in the service of the United States Armed Forces.  
38 C.F.R. § 3.203(c).

There is no contention that the lack of service as verified 
by the service department on two occasions is erroneous in 
such a way as to warrant a further request to the service 
department to verify or recertify additional military 
service.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
see also Sarmiento v. Brown, 7 Vet. App. 80 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

As previously stated, the CAVC has held that findings by the 
United States Service Department verifying a person's service 
"are binding on the VA for purposes of establishing service 
in the U.S. Armed Forces."  Duro, 2 Vet. App. at 532.  

Consequently, the Board finds that the new evidence is 
cumulative and redundant of the service information 
previously of record and considered in the prior final 
denial.  This evidence also does not raise a reasonable 
possibility of substantiating the claim based on the prior 
service department certifications.  Therefore, this evidence 
does not constitute new and material evidence to reopen the 
claim.  

The Board finds that the benefit of the doubt is not for 
application in this case and concludes that the evidence 
submitted since the February 2001 decision, wherein the Board 
denied basic eligibility to VA nonservice-connected death 
pension benefits, is not new and material and the appellant's 
claim is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100, 
20.1105 (2003).


ORDER

The appellant, not having submitted new and material evidence 
to reopen a claim to establish basic eligibility for VA 
nonservice-connected death pension benefits, the appeal is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



